Cite as 2014 Ark. App. 37

                 ARKANSAS COURT OF APPEALS
                                        DIVISION I
                                       No. CR-13-491


NICHOLAS BURRIS                                   Opinion Delivered   January 15, 2014

                               APPELLANT          APPEAL FROM THE UNION
                                                  COUNTY CIRCUIT COURT
V.                                                [NO. CR-12-395]

                                                  HONORABLE HAMILTON H.
STATE OF ARKANSAS                                 SINGLETON, JUDGE

                                  APPELLEE        REMANDED TO SETTLE AND
                                                  SUPPLEMENT THE RECORD



                           PHILLIP T. WHITEAKER, Judge

       Appellant Nicholas Burris was convicted by a Union County jury of one count of

rape and one count of residential burglary. He was sentenced to a total of thirty-five years’

imprisonment for the two convictions. Pursuant to Anders v. California, 386 U.S. 738 (1967),

and Rule 4-3(k) of the Rules of the Arkansas Supreme Court and Court of Appeals, Burris’s

attorney has filed a motion to withdraw as counsel on the ground that an appeal would be

wholly without merit. The motion is accompanied by an abstract, brief, and addendum

purporting to list all adverse rulings and to explain why each adverse ruling is not a

meritorious ground for reversal. Burris was provided a copy of counsel’s brief and notified

of his right to file a list of points within thirty days; he has not done so. We remand the case
                                   Cite as 2014 Ark. App. 37

to the trial court to settle the record because we have not been provided with a complete transcript.

       In the notice of appeal, Burris’s counsel designated for inclusion “the entire record

and all proceedings, exhibits, evidence, and testimony.” Despite this designation, the record

before us does not include a transcript of the voir dire. This court has held that it is unable

to determine whether there has been compliance with Anders unless we are provided with

a complete record on appeal. Mace v. State, 2011 Ark. App. 472; Hadley v. State, 2010 Ark.

App. 536; Campbell v. State, 74 Ark. App. 277, 47 S.W.3d 915 (2001). If anything material

to either party is omitted from the record by error or accident, we may direct that the

omission or misstatement be corrected, and if necessary, that a supplemental record be

certified and transmitted. Ark. R. App. P.–Civ. 6(e) (made applicable to criminal cases by

Ark. R. App. P.–Crim. 4(a)); Hadley, supra.

       We will not address this appeal until the record is settled and supplemented and the

case is rebriefed. We therefore remand this case for the record to be settled and supplemented

within thirty days. Upon supplementation, the clerk will establish a new briefing schedule.

       Remanded to settle and supplement the record.

       GLADWIN , C.J., and PITTMAN , J., agree.

       N. Mark Klappenbach, for appellant.

       No response.




                                                 2